Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 4/5/2021 has been considered by the Examiner and made of record in the application file.




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1-6, 11-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (U.S. PG-Publication # 2022/0278776), in view of Cozzo et al. (U.S. PG-Publication # 2022/0225365).

          Consider claims 1 and 18, Ling et al. clearly disclose a method comprising:
          obtaining, by a user device of a communication system, configuration information for an adjustment to a repetition operation  of uplink control information on a physical uplink control channel (fig. 7, par. 99 (At step 702, the receiver 214 at the UE side receives a configuration data indicating a spatial relation information set for a Physical Uplink Control Channel (PUCCH) resource that is configured with a preset number of repetitions)), the repetition operation including a plurality of resource repetitions, the plurality of resource repetitions including consecutive resource repetitions (par. 93 (The repetitions of PUCCH resource occupy consecutive slots in NR Release 15));
          determining, by the user device, whether a gap between the consecutive resource repetitions is less than a switching gap threshold (par. 93 (If the time gap between two consecutive PUCCH repetitions is equal to or larger than the beam switching time of a UE, the PUCCH 
resource can be activated with multiple beams and be transmitted with multiple beams. Otherwise, if the time gap between two consecutive PUCCH repetitions is smaller than the beam switching time of a UE, two solutions are provided to solve this problem),
pars. 94-96), the consecutive resource repetitions including at least one resource repetition associated with the first transmission-reception- point (TRP) and at least one resource repetition associated with the second TRP (par. 59 (multiple Transmit and Receive Points (TRPs) are supported, and multiple beam links between a UE and multiple TRPs in a same cell may be maintained));
          modifying, by the user device, the repetition operation using the configuration information in response to the gap being determined as less than the switching gap threshold (fig. 6, par. 95 (The repetitions of the PUCCH resource may not be consecutive in slots, as shown in FIG. 6), par. 96 (FIG. 6 is a schematic diagram illustrating non-consecutive PUCCH 
repetition according to one embodiment. Assuming that there are Ngap slots between two successive PUCCH resource repetitions. With appropriate value of Ngap set, the time gap between the two successive PUCCH repetitions may be larger than the beam switching time and multiple beams can be used to transmit the PUCCH repetitions using the disclosed methods above)); and
          transmitting, by the user device, the uplink control information according to the modified repetition operation (par. 96 (FIG. 6 is a schematic diagram illustrating non-consecutive PUCCH repetition according to one embodiment)).
          However, Ling et al. do not specifically disclose an adjustment to a repetition operation. 
          In the same field of endeavor, Cozzo et al. clearly show an adjustment to a repetition operation (par. 64 (a UE determining how to transmit an uplink channel when a repetition is dropped or deferred based on an availability of some or all of the symbols in a slot)).                  
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method, as taught by Ling, and show an adjustment to a repetition operation, as taught by Cozzo, so that the reception reliability of PUCCH can be improved.



          Consider claim 12, it is being rejected for the same reason as set forth in claim 1, except inserting a deferral period to account for one or more downlink symbols within a time window of the repetition operation.
          In the same field of endeavor, Cozzo et al. clearly show: 
          insert a deferral period to account for one or more downlink symbols within a time window of the repetition operation (par. 70 (When (i) there are not enough available symbols in a slot for a repetition of the PUCCH transmission, (ii) the repetition cannot start from a configured or indicated first symbol, or (iii) the repetition cannot occur in consecutive symbols of a slot, the UE does not transmit the PUCCH repetition in the slot. Rather the UE defers the repetition to a subsequent slots));                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method, as taught by Ling, and show inserting a deferral period to account for one or more downlink symbols within a time window of the repetition operation, as taught by Cozzo, so that the reception reliability of PUCCH can be improved.



          Consider claim 2, and as applied to claim 1 above, Ling et al. clearly disclose the method as described.
          However, Ling et al. do not specifically disclose executing a deferral operation. 
          In the same field of endeavor, Cozzo et al. clearly show:                   
          executing a deferral operation to account for one or more downlink symbols in the repetition operation, the deferral operation configured to move at least one resource repetition of the plurality of resource repetitions from a first time location to a second time location in a time window or a subsequent time window (par. 70 (When (i) there are not enough available symbols in a slot for a repetition of the PUCCH transmission, (ii) the repetition cannot start from a configured or indicated first symbol, or (iii) the repetition cannot occur in consecutive symbols of a slot, the UE does not transmit the PUCCH repetition in the slot. Rather the UE defers the repetition to a subsequent slots)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method, as taught by Ling, and show executing a deferral operation, as taught by Cozzo, so that the reception reliability of PUCCH can be improved.
 


          Consider claim 3, and as applied to claim 1 above, Ling et al. clearly disclose a method, wherein the modifying the repetition operation includes increasing the gap to be equal to or greater than the switching gap threshold (fig. 6, par. 95 (The repetitions of the PUCCH resource may not be consecutive in slots, as shown in FIG. 6), par. 96 (FIG. 6 is a schematic diagram illustrating non-consecutive PUCCH 
repetition according to one embodiment. Assuming that there are Ngap slots between two successive PUCCH resource repetitions. With appropriate value of Ngap set, the time gap between the two successive PUCCH repetitions may be larger than the beam switching time and multiple beams can be used to transmit the PUCCH repetitions using the disclosed methods above)).



          Consider claim 4, and as applied to claim 3 above,
                          claim 13, and as applied to claim 12 above, 
                          claim 19, and as applied to claim 18 above,
Ling et al. clearly disclose a method, wherein the modifying the repetition operation includes executing a shifting operation on the at least one resource repetition associated with the second TRP such that the at least one resource repetition associated with the second TRP is shifted by an offset period to a time that is later in a time window or a subsequent time window (par. 97 (when the switching time between two beams represented by two spatial relation information IDs respectively is determined to be larger than the time gap between two consecutive PUCCH resource repetitions, the UE transmits a successive PUCCH resource repetition after transmission of a previous PUCCH resource repetition with a gap period of a preset number of slots or time intervals)).



          Consider claim 5, and as applied to claim 4 above, Ling et al. clearly disclose a method, wherein the offset period has a first offset value when a format of the physical uplink control channel is a first type and the offset value has a second offset value when the format of the physical uplink control channel is a second type (par. 96 (The example in FIG. 6 shows a non-consecutive PUCCH resource repetition with Ngap=1. The Ngap may be configured in RRC. In a special case where Ngap=0, it is the same as consecutive PUCCH 
resource repetition specified in NR Release 15)), the method further comprising:
          determining that the format of the physical uplink control channel is the second type (par. 97 (when the switching time between two beams represented by two spatial relation information IDs respectively is determined to be larger than the time gap between two consecutive PUCCH resource repetitions, the UE transmits a successive PUCCH resource repetition after transmission of a previous PUCCH resource repetition with a gap period of a preset number of slots or time intervals)); and
          selecting the second offset value for the shifting operation (par. 97 (when the switching time between two beams represented by two spatial relation information IDs respectively is determined to be larger than the time gap between two consecutive PUCCH resource repetitions, the UE transmits a successive PUCCH resource repetition after transmission of a previous PUCCH resource repetition with a gap period of a preset number of slots or time intervals)).



          Consider claim 6, and as applied to claim 4 above, Ling et al. clearly disclose a method, wherein the offset period has a first offset value when the physical uplink control channel is a first type of uplink resource and the offset value has a second offset value when the physical uplink control channel is a second type of uplink resource (par. 96 (The example in FIG. 6 shows a non-consecutive PUCCH 
resource repetition with Ngap=1. The Ngap may be configured in RRC. In a special case where Ngap=0, it is the same as consecutive PUCCH resource repetition specified in NR Release 15)).



          Consider claim 11, and as applied to claim 1 above, Ling et al. clearly disclose a method, wherein the configuration information is received over a network from a base station (par. 44 (The NE 104 transmits DL communication signals to serve the UEs 102 in the time, frequency, and/or spatial domain)).



          Consider claim 14, and as applied to claim 12 above, Ling et al. clearly disclose the method as described.
          However, Ling et al. do not specifically disclose the increased gap includes the deferral period. 
          In the same field of endeavor, Cozzo et al. clearly show:                   
         wherein the increased gap includes the deferral period (par. 70 (When (i) there are not enough available symbols in a slot for a repetition of the PUCCH transmission, (ii) the repetition cannot start from a configured or indicated first symbol, or (iii) the repetition cannot occur in consecutive symbols of a slot, the UE does not transmit the PUCCH repetition in the slot. Rather the UE defers the repetition to a subsequent slots)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method, as taught by Ling, and show the increased gap includes the deferral period, as taught by Cozzo, so that the reception reliability of PUCCH can be improved.




          Consider claim 15, and as applied to claim 12 above, Ling et al. clearly disclose the method as described.
          However, Ling et al. do not specifically disclose the increased gap does not include the deferral period. 
          In the same field of endeavor, Cozzo et al. clearly show:                   
         wherein the increased gap does not include the deferral period (par. 70 (When (i) there are not enough available symbols in a slot for a repetition of the PUCCH transmission, (ii) the repetition cannot start from a configured or indicated first symbol, or (iii) the repetition cannot occur in consecutive symbols of a slot, the UE does not transmit the PUCCH repetition in the slot. Rather the UE defers the repetition to a subsequent slots); EN: If none of the above conditions applies, no deferral is needed).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method, as taught by Ling, and show the increased gap does not include the deferral period, as taught by Cozzo, so that the reception reliability of PUCCH can be improved.






         Claims 7, 10, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (U.S. PG-Publication # 2022/0278776), in view of Cozzo et al. (U.S. PG-Publication # 2022/0225365), and in view of Taherzadeh Boroujeni et al. (U.S. PG-Publication # 2021/0185654).


          Consider claim 7, and as applied to claim 1 above, 
                          claim 16, and as applied to claim 12 above, 
                          claim 21, and as applied to claim 18 above,
Ling et al. clearly disclose the method as described.
          However, Ling et al. do not specifically disclose a shifting operation or a deferral operation. 
          In the same field of endeavor, Taherzadeh Boroujeni et al. clearly show:                   
          determining that at least one of a shifting operation or a deferral operation causes a number of resource repetitions associated with the first TRP within a time window to be less than a threshold level (fig. 4, par. 70 (in FIG. 4, and by reference number 450, UE 120 may communicate using a second set of time and/or frequency resources and/or a second repetition 
configuration of the temporary resource change. For example, UE 120 may transmit one or more second uplink transmissions to BS 110 using the temporary resource change. In one or more examples, after a threshold period of time, a threshold quantity of slots or symbols, a combination thereof, and/or the like, UE 120 may expire the temporary resource change, as shown by reference number 460. For example, UE 120 may return to communicating with BS 110 using the first set of time and/or frequency resources and/or the first repetition configuration, as shown by reference number 470)); and
          re-mapping the at least one resource repetition that is originally associated with the second TRP to be associated with the first TRP (fig. 4, par. 70 (in FIG. 4, and by reference number 450, UE 120 may communicate using a second set of time and/or frequency resources and/or 
a second repetition configuration of the temporary 
resource change. For example, UE 120 may transmit one or more second uplink transmissions to BS 110 using the temporary resource change. In one or more examples, after a threshold period of time, a threshold quantity of slots or symbols, a combination thereof, and/or the like, UE 120 may expire the temporary resource change, as shown by reference number 460. For example, UE 120 may return to communicating with BS 110 using the first set of time and/or frequency resources and/or the first repetition configuration, as shown by reference number 470)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method, as taught by Ling, and show a shifting operation or a deferral operation, as taught by Taherzadeh Boroujeni, so that the reception reliability of PUCCH can be improved.



          Consider claim 10, and as applied to claim 1 above, Ling et al. clearly disclose the method as described.
          However, Ling et al. do not specifically disclose modifying the repetition operation. 
          In the same field of endeavor, Taherzadeh Boroujeni et al. clearly show:         
          wherein the modifying the repetition operation includes re-mapping the at least one resource repetition associated with the first TRP to be associated with the second TRP or the at least one resource repetition associated with the second TRP to be associated with the first TRP (fig. 4, par. 70 (in FIG. 4, and by reference number 450, UE 120 may communicate using a second set of time and/or frequency resources and/or a 
second repetition configuration of the temporary resource 
change. For example, UE 120 may transmit one or more second uplink transmissions to BS 110 using the temporary resource change. In one or more examples, after a threshold period of time, a threshold quantity of slots or symbols, a combination thereof, and/or the like, UE 120 may expire the temporary resource change, as shown by reference number 460. For example, UE 120 may return to communicating with BS 110 using the first set of time and/or frequency resources and/or the first repetition configuration, as shown by reference number 470)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method, as taught by Ling, and show modifying the repetition operation, as taught by Taherzadeh Boroujeni, so that the reception reliability of PUCCH can be improved.






         Claims 8, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (U.S. PG-Publication # 2022/0278776), in view of Cozzo et al. (U.S. PG-Publication # 2022/0225365), and in view of Taherzadeh Boroujeni et al. (U.S. PG-Publication # 2021/0185654).



          Consider claim 8, and as applied to claim 1 above,
                          claim 17, and as applied to claim 12 above, 
                          claim 20, and as applied to claim 19 above,

Ling et al. clearly disclose the method as described.
          However, Ling et al. do not specifically disclose a shifting operation or a deferral operation.
          In the same field of endeavor, Yi et al. clearly show:                   
          determining that at least one of a shifting operation or a deferral operation causes at least one resource repetition of the plurality of resource repetitions to not fit within a time window (par. 171 (The above-described option 4 may be described as follows. That is, repetition may be delayed in a slot (e.g., when a DL symbol exists) that cannot be transmitted by a semi-static configuration, whereas repetition may be omitted in a slot that cannot be transmitted by dynamic SFI)); and
          discarding the least one resource repetition from the repetition operation (par. 171 (The above-described option 4 may be described as follows. That is, repetition may be delayed in a slot (e.g., when a DL symbol exists) that cannot be transmitted by a semi-static configuration, whereas repetition may be omitted in a slot that cannot be transmitted by dynamic SFI)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method, as taught by Ling, and show a shifting operation or a deferral operation, as taught by Yi, so that the reception reliability of PUCCH can be improved.







         Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (U.S. PG-Publication # 2022/0278776), in view of Cozzo et al. (U.S. PG-Publication # 2022/0225365), and in view of Chen et al. (U.S. PG-Publication # 2021/0368508).



          Consider claim 9, and as applied to claim 3 above, 
                         claim 22, and as applied to claim 18 above,
Ling et al. clearly disclose the method as described.
          However, Ling et al. do not specifically disclose omitting at least one symbol. 
          In the same field of endeavor, Chen et al. clearly show:                   
          wherein the modifying the repetition operation includes omitting at least one symbol from at least one of the at least one resource repetition associated with the first TRP or the at least one resource repetition associated with the second TRP (fig. 14B, par. 94 (when the PUCCH resource has an odd number of symbols, and both repetitions use the same resource, the UE may omit a symbol, such as middle symbol or the last symbol )).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method, as taught by Ling, and show omitting at least one symbol, as taught by Chen, so that the reception reliability of PUCCH can be improved.



      
                                       


Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
September 15, 2022